Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Richerzhagen et al. (US Pub. No. 20170157709) and Kito et al. (JP Pub. No. 02072000).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein the stable-length is obtained by referring to a table or a graph showing stable-lengths of the water jet in association with different diameters of the nozzle and the different pressures of the water supplied to the nozzle. 

Examiner’s Comment 
 	The closest prior art was Richerzhagen et al. and Kito et al. The prior art of records show that all the features of claim 1 above except for the above claim limitations. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761